
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 308
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Meeks (for
			 himself and Mr. Sessions) submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the achievements of America’s
		  high school valedictorians of the graduating class of 2011, promoting the
		  importance of encouraging intellectual growth, and rewarding academic
		  excellence of all American high school students.
	
	
		Whereas valedictorians are conferred as the highest
			 academically ranked student in their high school's graduating class;
		Whereas our Nation's secondary schools honor their highest
			 academically ranked students with the Valedictorian
			 title;
		Whereas valedictorians have demonstrated consistency in
			 their intellectual inquiry, academic discipline, and utilization of teacher
			 mentoring throughout their high school careers;
		Whereas valedictorians serve as peer role models to fellow
			 high school students by succeeding academically and contributing to community
			 improvement;
		Whereas valedictorians are charged with the duty of giving
			 a graduation speech that reflects upon the intellectual development and
			 community involvement of the graduating class and inspires all graduating
			 students to further their academic studies and social engagement;
		Whereas numerous valedictorians and graduating seniors
			 will further their intellectual interests and academic studies by enrolling in
			 universities and postsecondary educational institutions;
		Whereas family members, teachers, school administrators,
			 and community members have nurtured the intellectual growth and rewarded the
			 academic achievements of valedictorians and graduating seniors; and
		Whereas valedictorians and graduating seniors will become
			 America's future civic, business, and political leaders, maintaining our
			 Nation's global leadership position and strengthening its economic
			 competitiveness: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors and recognizes the valedictorians
			 and graduating seniors of the class of 2011 for their academic achievements and
			 contributions to their communities;
			(2)encourages all
			 valedictorians and graduating seniors to further their intellectual inquiry and
			 academic studies in universities and postsecondary educational institutions;
			 and
			(3)supports the
			 continued social engagement of valedictorians and graduating seniors, which
			 utilizes their knowledge and skills for the betterment of their communities and
			 the social, cultural, and economic advancement of the Nation.
			
